         Case 4:17-cv-00492-BSM Document 190 Filed 07/13/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


SOUTHEASTERN EMERGENCY PHYSICIANS LLC
                                                                                 PLAINTIFF

v.                              CASE NO. 4:17-CV-00492-BSM

ARKANSAS HEALTH & WELLNESS HEALTH PLAN, INC.;
CELTIC INSURANCE COMPANY d/b/a ARKANSAS
HEALTH & WELLNESS INSURANCE COMPANY;
NOVASYS HEALTH, INC.; and
CENTENE CORPORATION                                             DEFENDANTS
______________________________________________________________________________

                DEFENDANTS’ PRETRIAL DISCLOSURE SHEET
______________________________________________________________________________

       Pursuant to the Court’s Fourth Amended Final Scheduling Order, Doc. No. 173,

Defendants Arkansas Health & Wellness Health Plan, Inc. (“Arkansas Health & Wellness”); Celtic

Insurance Company d/b/a Arkansas Health & Wellness Insurance Company (“Celtic”); NovaSys

Health, Inc. (“NovaSys”); and Centene Corporation (“Centene”) (collectively, “Defendants”)

respectfully submit this Pretrial Disclosure Sheet:

       1.      Defendants provide the following information about the evidence that they may

present at trial other than solely for impeachment:

       2.      Defendants’ trial counsel are:

                       Lyn P. Pruitt (Ark. Bar No. 84121)
                       Graham Talley (Ark. Bar No. 2015159)
                       MITCHELL, WILLIAMS, SELIG,
                       GATES & WOODYARD, PLLC
                       425 W. Capitol Avenue, Suite 1800
                       Little Rock, AR 72201
                       Telephone: (501) 688-8800
                       Facsimile: (501) 688-8807
                       lpruitt@mwlaw.com
                       gtalley@mwlaw.com
         Case 4:17-cv-00492-BSM Document 190 Filed 07/13/20 Page 2 of 9




                         – AND –

                       Steven M. Cady (admitted pro hac vice)
                       WILLIAMS & CONNOLLY LLP
                       725 Twelfth Street NW
                       Washington, DC 20005
                       Telephone: (202) 434-5321
                       Facsimile: (202) 434-5029
                       scady@wc.com

       3.      Plaintiff Southeastern Emergency Physicians LLC (“Plaintiff” or “SEP”) seeks to

be paid more money for approximately 11,000 health insurance claims that Plaintiff submitted to

Arkansas Health & Wellness from 2014 to present. Arkansas Health & Wellness already paid

Plaintiff for these 11,000 health insurance claims at the rate required by the Affordable Care Act

and the insurance policies between Arkansas Health & Wellness and its insureds. Arkansas Health

& Wellness seeks to recover from Plaintiff amounts that it overpaid to Plaintiff based on Plaintiff’s

“upcoded” health insurance claims.

       4.      Plaintiff and Defendants engaged in a court-ordered settlement conference with

United States Magistrate Judge Joe J. Volpe. The conference was productive, but the parties did

not reach an agreement. Defendants remain willing to enter into a reasonable resolution with

Plaintiff, which ideally would set the terms of the relationship between the parties going forward

to avoid future litigation and disputes. Defendants understand that Judge Volpe is working on

helping the parties to make progress in this regard.

       5.      The Court enjoys jurisdiction because complete diversity exists, and the amount in

controversy exceeds $75,000.

       6.      Defendants’ motion for summary judgment is pending. Plaintiff’s motions for

summary judgment are pending. Defendants plan to file additional motions, including a motion

for leave to file a counterclaim and motions in limine.




                                                 2
        Case 4:17-cv-00492-BSM Document 190 Filed 07/13/20 Page 3 of 9




       7.      The facts in this case are as follows: From 2014 to the present, SEP submitted

approximately 11,000 health insurance claims to Arkansas Health & Wellness for work that SEP’s

independent-contractor doctors allegedly performed for Arkansans with “Ambetter” Affordable

Care Act insurance from Arkansas Health & Wellness. Arkansas Health & Wellness promptly

paid SEP’s health insurance claims the rate required by the insurance policies at issue and the

Affordable Care Act. As a result, SEP already has received millions for the health insurance claims

that SEP put at issue in this case. SEP is seeking more millions on various theories. As is usually

the case in the health insurance industry, Arkansas Health & Wellness paid SEP’s health insurance

claims based on the information presented in the claims. Arkansas Health & Wellness relied on

SEP’s representations in its health insurance claims. The recently produced medical records that

underlie SEP’s health insurance claims have shown that SEP’s representations often were false.

(Note that because nearly all of the functions of SEP are performed by Team Health, SEP’s parent

company, the term SEP is used herein to include both SEP and Team Health.)

       8.      Defendants stipulate that Defendant Arkansas Health & Wellness Insurance

Company (the d/b/a for Celtic) is sufficiently capitalized to respond to any judgment (or recovery)

in this case, and there is no need for other Defendants to be involved. In the extremely remote

event that Arkansas Health & Wellness Insurance Company is insufficiently capitalized to respond

to a judgment in this case, Centene, its parent company, will contribute necessary funds to

Arkansas Health & Wellness Insurance Company. As a result, there is no need to complicate this

case with the various Defendants and the various veil-piercing causes of action and theories that

SEP has asserted. Defendants stipulate to the authenticity (but not necessarily the admissibility)

of the documents produced in this action.

       9.      Defendants expect there to be four fact issues in this case:




                                                 3
        Case 4:17-cv-00492-BSM Document 190 Filed 07/13/20 Page 4 of 9




              a.     Whether Arkansas Health & Wellness already paid SEP’s approximately

                     11,000 health insurance claims at issue at the rate required by the insurance

                     policies at issue and the Affordable Care Act;

              b.     Whether Arkansas Health & Wellness owes SEP additional money for

                     SEP’s 11,000 health insurance claims at issue;

              c.     Whether the 11,000 health insurance claims at issue are supported by

                     medical records, or are inflated or upcoded or unsupported; and

              d.     Whether Arkansas Health & Wellness is entitled to amounts that it overpaid

                     to SEP with regard to the approximately 11,000 health insurance claims that

                     SEP put at issue in this case.

       10.    Defendants are not aware of issues of law that SEP plans to contest. The legal

issues raised by Defendants are set forth in Defendants’ pending motion for summary judgment.

       11.    At this stage, Defendants plan to offer the following exhibits, documents, charts,

graphs, models, schematic diagrams, summaries, and similar objects which may be used in opening

statement, closing argument, or any other part of the trial, other than solely for impeachment

purposes:

              a.     The insurance policies at issue in this case;

              b.     Charts, graphics, exhibits, and summaries derived from the insurance

                     policies at issue in this case;

              c.     Charts, graphics, exhibits, and summaries derived from the medical records

                     that underlie SEP’s health insurance claims at issue in this case;

              d.     Charts, graphics, exhibits, and summaries derived from SEP’s health

                     insurance claims at issue in this case;




                                                 4
Case 4:17-cv-00492-BSM Document 190 Filed 07/13/20 Page 5 of 9




    e.    Charts, graphics, exhibits, and summaries derived from SEP’s health

          insurance claims that it submitted to NovaSys;

    f.    Charts, graphics, exhibits, and summaries derived from SEP’s health

          insurance claims that it submitted to Arkansas Health & Wellness for

          Ambetter and other insurance products;

    g.    Charts, graphics, exhibits, and summaries derived from Arkansas Health &

          Wellness’s payment history to SEP;

    h.    Charts, graphics, exhibits, and summaries demonstrating the health care

          provider networks built by NovaSys;

    i.    Charts, graphics, exhibits, and summaries demonstrating Arkansas Health

          & Wellness’s overpayment to SEP;

    j.    Charts, graphics, exhibits, and summaries showing how health insurance

          claims are supposed to be coded;

    k.    Charts, graphics, exhibits, and summaries showing the course of dealing

          between Defendants and SEP;

    l.    Charts, graphics, exhibits, and summaries derived from Defendants’ expert

          reports;

    m.    Charts, graphics, exhibits, and summaries derived from Plaintiff’s expert

          reports;

    n.    Defendants’ policies and procedures produced in this case, including

          CELTIC001396 et seq. and CELTIC001404 et seq.;

    o.    The 2011 LOA (CELTIC001966 et seq.);

    p.    The Parties course of dealing under the 2011 LOA, including

          CELTIC035742 et seq.;


                                   5
Case 4:17-cv-00492-BSM Document 190 Filed 07/13/20 Page 6 of 9




    q.    The 2013 letter and term sheet regarding the new Marketplace/Affordable

          Care Act insurance product, including CELTIC002144 et seq.;

    r.    SEP and Team Health’s response to the 2013 letter and term sheet, including

          SOUTHEASTERN 3821, SOUTHEASTERN 3801 et seq., CELTIC 7593

          et seq.;

    s.    SEP’s and Defendants’ negotiations in 2016 and 2017 regarding a potential

          contract between the parties and internal discussions regarding the same,

          including SOUTHEASTERN 0000635 et seq., SOUTHEASTERN

          0000729 et seq., CELTIC002039 et seq., CELTIC002135 et seq.,

          CELTIC001999       et    seq.,    SOUTHEASTERN        0000833      et   seq.,

          SOUTHEASTERN 0000535 et seq., SOUTHEASTERN 0000793 et seq.,

          CELTIC001960       et     seq.,   SOUTHEASTERN          00010      et   seq.,

          SOUTHEASTERN            0000770    et   seq.,   CELTIC001984       et   seq.,

          CELTIC002090 et seq.;

    t.    The 2018 letter and term sheet regarding the new Medicare Advantage

          insurance product, including SOUTHEASTERN 0000553 et seq.;

    u.    Provider billing manuals and materials showing how health insurance

          claims should be coded;

    v.    Communications and documents between Plaintiff and Defendants relating

          to prior Letters of Agreement and leading to the 2011 LOA;

    w.    The billing documentation that SEP and its agents used to submit the health

          insurance claims at issue in this case, including chargemasters;




                                    6
         Case 4:17-cv-00492-BSM Document 190 Filed 07/13/20 Page 7 of 9




               x.      Documentation that patients signed when attending a hospital with an

                       Emergency Department controlled by SEP and its agents;

               y.      The health insurance claims at issue in this case;

               z.      The spreadsheets produced by the parties in this case;

               aa.     The Affordable Care Act, its implementing regulations, and statements by

                       government agencies regarding requirements under the Affordable Care Act;

               bb.     CMS public use files, showing ER utilization and billing in Arkansas;

               cc.     Team Health organizational charges produced in this case, including

                       SOUTHEASTERN 005794 et seq.;

               dd.     The independent contractor agreements between SEP and the doctors who

                       performed services underlying the health insurance claims at issue in this

                       matter;

               ee.     Blackstone and Team Health SEC filings, including those produced in this

                       case;

               ff.     The exhibits affirmatively designated in Defendants’ deposition

                       designations served on July 13, 2020;

               gg.     The exhibits that have been used in depositions in this case;

               hh.     Deposition transcripts that will be read at trial; and

               ii.     The charts, graphics, exhibits, and summaries identified by SEP in this case.

Defendants reserve the right to amend this list in advance of trial.

       12.     The names, addresses, and phone numbers for the witnesses anticipated to be

presented by Defendants are:

               a.      John Ryan, President, President of Arkansas Health & Wellness and

                       NovaSys;


                                                  7
          Case 4:17-cv-00492-BSM Document 190 Filed 07/13/20 Page 8 of 9




                b.     Bryan Meldrum, Vice President, Network Development and Contracting at

                       Arkansas Health & Wellness;

                c.     Kim Suggs, Vice President, Operations at Arkansas Health & Wellness;

                d.     Chepeka McKinney, Contract Negotiator at Arkansas Health & Wellness;

                e.     Joel Portman, Senior Director, Network Development and Analysis;

                f.     Kevin O’Brien, expert witness; and

                g.     Any individuals identified in SEP’s witness list or called by SEP at trial.

The witnesses identified in (a)–(f), above, can be reached at the addresses and phone numbers of

counsel identified in Paragraph 2, above.

         13.    Defendants will provide additional information to Plaintiff regarding Defendants’

review of Plaintiff’s overbilling. Defendants will do this through a supplemental expert report.

Defendants already have provided a supplemental expert report in this regard, dated July 10, 2020.

Defendants believe that discovery is complete, although Plaintiff has not provided medical records

supporting many of the health insurance claims that Plaintiff has put at issue in this case.

         14.    Defendants anticipate that trial will take one week. Defendants suggest that this

matter may, alternatively, be disposed of through additional settlement conferences with Judge

Volpe.

         Defendants hereby update their Initial Disclosures and various discovery responses to

supplement those materials with the above information and disclosures. Defendants are willing to

meet and confer regarding any of the above if Plaintiff requests more information.

Dated: July 13, 2020




                                                 8
Case 4:17-cv-00492-BSM Document 190 Filed 07/13/20 Page 9 of 9




                            Lyn P. Pruitt (Ark. Bar No. 84121)
                            Graham Talley (Ark. Bar No. 2015159)
                            MITCHELL, WILLIAMS, SELIG,
                            GATES & WOODYARD, PLLC
                            425 W. Capitol Avenue, Suite 1800
                            Little Rock, AR 72201
                            Telephone: (501) 688-8800
                            Facsimile: (501) 688-8807
                            lpruitt@mwlaw.com
                            gtalley@mwlaw.com

                            AND

                            Steven M. Cady (admitted pro hac vice)
                            WILLIAMS & CONNOLLY LLP
                            725 Twelfth Street NW
                            Washington, DC 20005
                            Telephone: (202) 434-5000
                            Facsimile: (202) 434-5029
                            scady@wc.com

                            AND

                            C. David Goerisch, (Ark. Bar No. 95283)
                            R. Bradley Ziegler, (admitted pro hac vice)
                            LEWIS RICE LLC
                            600 Washington Avenue, Suite 2500
                            St. Louis, MO 63101
                            Telephone: (314) 444-7600
                            Facsimile: (314) 241-6056
                            dgoerisch@lewisrice.com
                            bziegler@lewisrice.com

                            Attorneys for Defendants Arkansas Health &
                            Wellness Health Plan, Inc.; Celtic Insurance
                            Company d/b/a Arkansas Health & Wellness
                            Insurance Company; Novasys Health, Inc.; and
                            Centene Corporation




                              9
